                               DONALD A. BAILEY
                                         Attorney at Law
                                  1601 Fifth Avenue, Suite 610
                                   Seattle, Washington 98101
                                                                           Telephone: (206) 910 2384
                                                                     Donald.Bailey@shaferbailey.com

                                   December 27, 2019

Hon Christopher M Alston
United States Bankruptcy Court
Western District of Washington                                                          VIA ECF

                         Re: El-Moslimany Case No. 18-14820

Dear Judge Alston:

At the hearing on the debtor’s motion to avoid the judgment lien of Hayat Sindi on
November 22, 2019, the Court asked the parties to advise the Court how they thought
the lien avoidance motion ought to proceed. This letter has been approved by Mr.
Anthony Wisen, counsel for Hayat Sindi.

On December 19, 2019, the debtor and the trustee mediated their disputes involving the
debtor’s motion to compel abandonment of the debtor’s residence, and the trustee’s
adversary action against Aziza Al-Yousef. The mediator was John Rizzardi. The debtor
and the trustee reached a global settlement of all contested issues in this bankruptcy
case, including 1) the abandonment motion (Docket # 81); 2) the lien avoidance motion
(Docket #80), 3) the Al-Yousef adversary proceeding (Adv. Proc. # 19-01116); 4) the
Hayat Sindi objection to the debtor’s discharge (Adv. Proc. # 19-01034); and 5) the
claims filed by the debtor’s ex-spouse and sons (Claims # 6, 7 and 8). The settlement
would also clear the way for Washington Federal Savings Bank to be granted relief from
stay (Docket # 69).

Ms. Moewes and I are working on a settlement agreement. However, the settlement
requires the consent of Hayat Sindi and the debtor’s related claimants.

We are hopeful such consents will be forthcoming, potentially before the next scheduled
hearing on January 3, 2020. However, in the event that a resolution has not been
reached and is ready to submit for Court approval at that time, and the Court wishes to
determine how the lien avoidance issues should go forward in the meantime, Ms.
El-Moslimany believes the proper vehicle for resolution of the lien avoidance issues is
the Al-Yousef adversary proceeding, where the issue of the validity and extent of the
Al-Yousef deed of trust is already pending. Ms. Sindi believes the lien avoidance issues
should be litigated by way of a counter-claim in the Hayat Sindi objection to discharge




Case 18-14820-CMA       Doc 134     Filed 12/27/19         Ent. 12/27/19 14:34:02      Pg. 1 of 2
December 27, 2019
page - 2

action.

                                          Very truly yours,



                                          Donald A Bailey

cc: ECF Recipients




Case 18-14820-CMA    Doc 134   Filed 12/27/19   Ent. 12/27/19 14:34:02   Pg. 2 of 2
